       Case 2:20-cv-01389-JCZ-DPC Document 21 Filed 01/13/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

    JOHNNY ALLEN III                                           CIVIL ACTION


    VERSUS                                                     NO: 20-1389


    SOUTHEAST LOUISIANA                                        SECTION: "A" (2)
    VETERANS HEALTH CARE SYSTEM


                                ORDER AND REASONS

       The following motion is before the Court: Motion to Dismiss (Rec. Doc. 16)

filed by defendant, the Southeast Louisiana Veterans Health Care System. Plaintiff,

Johnny Allen III, who filed this action pro se, has opposed the motion. The motion,

noticed for submission on January 6, 2021, is before the Court on the briefs without oral

argument.

       Plaintiff Johnny Allen III filed this complaint following the dismissal of the

complaint that he filed in Civil Action 19-12614. That lawsuit arose out of alleged acts of

medical malpractice that occurred on November 25, 2017, when Plaintiff was allegedly

misdiagnosed at the urgent care facility. Plaintiff claims that he was released with a

diagnosis of bursitis when in fact he had an epidural abscess on his spinal cord.

Following emergency treatment a few days after being improvidently released from

urgent care, Plaintiff spent 60 days in the hospital. Plaintiff claims permanent physical

disabilities as a result of the misdiagnosis.1 Plaintiff seeks money damages.



1Plaintiff is presumably complaining about the misdiagnosis at the Veterans
Administration medical facility on November 25, 2017, the failure to pull his teeth while he

                                        Page 1 of 3
      Case 2:20-cv-01389-JCZ-DPC Document 21 Filed 01/13/21 Page 2 of 3




       This Court dismissed Civil Action 19-12614 for lack of subject matter jurisdiction

because of Plaintiff’s failure to abide by the procedural requirements of the Federal Tort

Claims Act—he filed his complaint in district court before the federal agency either

actually or constructively denied his Federal Tort Claims Act (“FTCA”) claim.

       In this refiled complaint Plaintiff named only one defendant, the Southeast

Louisiana Veterans Health Care System, which is the medical facility or agency where

treatment was rendered. Defendant moves to dismiss the instant complaint for lack of

subject matter jurisdiction contending that Plaintiff has failed to name the only proper

defendant, the United States.

       In his opposition Plaintiff provides a copy of the text, presumably from a legal

treatise, that advises that he can sue either the federal government itself or the federal

employees who are alleged to have committed the tort. Plaintiff adds that the Court is

aware of who he is referring to in his complaint. (Rec. Doc. 20).

       In his refiled complaint Plaintiff sued the federal facility or agency where

treatment was rendered. In this circuit, binding jurisprudence dictates that the waiver of

sovereign immunity found within the FTCA extends only to the United States itself, not

to the federal agency allegedly involved in the tort much less a federal facility. See

Galvin v. Occupational Safety & Health Admin., 860 F.2d 181 (5th Cir. 1988); McGuire

v. Turnbo, 137 F.3d 321 (5th Cir. 1998). Therefore, the Court lacks subject matter

jurisdiction over the claims against the Southeast Louisiana Veterans Health Care



remained in the VA hospital during the next 60 days (which Plaintiff believes may have
exacerbated an infection in his body), and negligence during emergency surgery conducted
on November 28, 2017.


                                        Page 2 of 3
      Case 2:20-cv-01389-JCZ-DPC Document 21 Filed 01/13/21 Page 3 of 3




System and its motion to dismiss must be granted. Subject matter jurisdiction cannot be

conferred simply because the Court knows who Plaintiff is really referring to in his

complaint.

       It is clear, however, that the United States has known about Plaintiff’s claim for

some time. The Court expresses no opinion as to whether an amendment that properly

joins the United States as a defendant would be timely for limitations purposes but the

Court is not inclined to dismiss this action in its entirety only to force Plaintiff to file a

third lawsuit in pursuit of his claims.

       Accordingly, and for the foregoing reasons;

       IT IS ORDERED that the Motion to Dismiss (Rec. Doc. 16) filed by

defendant the Southeast Louisiana Veterans Health Care System is GRANTED insofar

as the Southeast Louisiana Veterans Health Care System is dismissed as a defendant in

this action. The Court lacks subject matter jurisdiction over the claim against this

federal defendant.

       IT IS FURTHER ORDERED that Plaintiff shall amend his complaint to

properly join the United States as a defendant and he shall effect proper service on the

United States by February 26, 2021.

       January 12, 2021


                                                   JAY C. ZAINEY
                                             UNITED STATES DISTRICT JUDGE




                                          Page 3 of 3
